OPINION

Per Curiam:

On March 17, 1967, appellant commenced an action against the respondents in the Eighth Judicial District Court. On April 14, 1972, the respondents filed a motion to dismiss the action under NRCP 41 (e) on the ground that the case had not been brought to trial within five years. The motion was granted and a judgment of dismissal was entered on May 1, 1972. On May 5, 1972, the notice of entry of judgment was filed and served on the appellant. No appeal was taken from this judgment. On April 1, 1973, nearly a year later, appellant moved the court to vacate the judgment of dismissal. This motion was denied.
The judgment of dismissal for lack of prosecution was an appealable determination. NRAP 3A(b), former NRCP 72 (b); see also Dubin v. Harrell, 79 Nev. 467, 386 P.2d 729 (1963). The present appeal, while ostensibly from the order denying the motion to vacate, requests this court to review the *230judgment of dismissal and is, therefore, untimely. See NRAP 3A(a), former NRGP 72(a), and NRAP 4, former NRCP 73(a).
The judgment of the lower court is affirmed.